BY THE COURT:—
Epitomized Opinion
This case was originally tried in the Franklin Common Pleas wherein Mattie Ellis sued the Supreme Life & Causualty Co. for the insurance on the life of her deceased husband. His death, it was claimed by the Casualty Co. was the result of his taking poison. She claimed if he died of poisoning, it was taken by mistake. The Company declared that there was absence of proof of death as required by the policy and the question was one of law to be decided by the court. There was evidence which tended to controvert the innocence of Ellis; as for instance when it was claimed that the medicine, taken by deceased, contained poison, said bottle was rinsed so that no analysis could be made. The jury returned a ver-
Error was prosecuted, and the Court of Ap-dict unanimously in favor of Ellis, peals in affirming the judgment of the lower court held:
1. The fact that the jury returned a unanimous verdict carries weight with the reviewing court.
2. The credibility of witnesses as evidenced by the verdict of the jury, is taken into consideration.